Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see REMAKRS, filed 12/07/2021, with respect to amended claims 28-29 have been fully considered and are persuasive.  The Election/Restriction of 10/15/2021 has been withdrawn. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 16, 21, 23-24, 26, 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adib et al. (US2017/0074980).
To claim 1, Adib teach a system for wireless motion monitoring, comprising: 
a transmitter (120 of Fig. 1) configured for transmitting a first wireless signal through a wireless multipath channel of a venue (paragraph 0025); 
a receiver configured for receiving a second wireless signal through the wireless multipath channel (paragraph 0078), wherein the second wireless signal differs from the first 
a processor (170 of Fig. 1) configured for: 
obtaining a time series of channel information (TSCI) of the wireless multipath channel based on the second wireless signal (paragraphs 0026, 0031, determine a plurality of time profiles with one or more iterations, to form combined spatial distribution, and determining a location in the environment according to the combined spatial distribution), 
computing a spatial-temporal information (STI) based on the TSCI, 
monitoring the motion of the object based on the TSCI and the STI, 
performing a task based on the monitoring, and generating a response based on the task (paragraphs 0054-0063, 0131).

To claim 28, Adib teach a method of a wireless monitoring system (as explained in response to claim 1 above).

To claim 30, Adib teach a wireless device of a wireless monitoring system (as explained in response to claim 1 above).


To claim 2, Adib teach claim 1.
Adib teach wherein the processor is further configured for: choosing, from a plurality of supported operating modes associated with the task, an operating mode to be a current operating alternatively, different applications would provide different tasks respectively associated with one of operating modes respectively associated with an application, e.g., HVAC control, gesture-based control, paragraphs 0123, 0125, 0141).

To claim 7, Adib teach claim 2.
Adib teach wherein: the current operating mode is a power-saving mode for monitoring the venue; and the processor is further configured for pausing or stopping at least one of: the transmitting of the first wireless signal from the transmitter, the receiving of the second wireless signal by the receiver, the obtaining of the TSCI based on the second wireless signal, the computing of the STI based on the TSCI, the monitoring of the motion of the object based on the TSCI and the STI, the performing of the task, or the generating of the response based on the task (paragraph 0123, proactively adjusts the temperature in a room based on the number of people or turns off lights/HVAC for empty rooms).

To claim 16, Adib teach claim 1.
Adib teach wherein the processor is further configured for: 
receiving an emergency message (interpreted as signaled message or command informing a serious or unexpected situation requiring immediate action); and 

conducting a dialog, an exchange or an interaction with a user of the system, conducting a notification, a report or a reminder to the user, directing at least one user device of the user to conduct the dialog, exchange, interaction, notification, report or reminder, generating at least one presentation or user-interface on the at least one user device in the dialog, exchange, interaction, notification, report or reminder, verifying an emergency associated with the emergency message, a danger, a fall-down, an event, a situation, a condition, a gesture, a command of the user based on the dialog, exchange, or interaction, initiating an evacuation, actuating an emergency warning system, mobilizing an emergency response system, turning on an emergency lighting, triggering an emergency broadcasting system, setting off an emergency messaging system, activating a priority notification system, sounding a siren, sounding an audio alarm, displaying a visual alarm, animating an animated alarm, generating a notification or personalized alarm to at least one of: a user of the system, one or more designated contact person, requesting an emergency service, or requesting a dispatch of at least one first responder to at least one of: the venue, a designated location, a home address of the user, or a current location of the user (paragraph 0131, sending alert when an intruder enters the building when the security system is turned on).

To claim 21, Adib teach claim 1.
Adib teach wherein the task comprises at least one of: generating at least one of: a presentation, a reminder, a notification, a report, a dialog, an exchange or an interaction based on at least one of: 

To claim 23, Adib teach claim 1.
Adib teach wherein the processor is further configured for generating a reminder, a notification, a report, a dialog, an exchange, or an interaction to/with at least one designated user, based on at least one of: a motion is detected and satisfies an amplitude criterion and a duration criterion; or a motion is detected at a predetermined location in the venue (paragraph 0131).

To claim 24, Adib teach claim 1.
Adib teach wherein the processor is further configured for: filtering at least one of: the TSCI, the STI, or an analytics computed based on the TSCI or the STI, based on at least one of: a threshold or a parameter; and recognizing a pattern based on the TSCI or the STI (paragraphs 0091-0094, e.g., outliner filter).

To claim 26, Adib teach claim 1.
Adib teach wherein: the system is interoperable with a third party system; and the processor is further configured for: sharing with the third party system at least one of: the STI, the monitoring of the motion of the object, an information of the task, or the response; and enabling or configuring a device in the third party system to serve as an additional transmitter to transmit an additional wireless signal to the receiver in the system (paragraph 0144).

To claim 29, Adib teach claim 28.
Adib teach further comprising: choosing, from a plurality of supported operating modes associated with the task, an operating mode to be a current operating mode of the task (paragraph 0131, security system operating modes, e.g., on or off); and monitoring at least one aspect of the object based on the TSCI and the current operating mode, wherein the response is generated based on the current operating mode of the task (paragraph 0131, send an alert when someone enters the building when the security system is turned on; alternatively, different applications would provide different tasks respectively associated with one of operating modes respectively associated with an application, e.g., HVAC control, gesture-based control, paragraphs 0123, 0125, 0141).


Claim(s) 17-19, 22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Adib et al. (US2017/0074980).
To claim 17, Adib teach claim 1.
Adib teach wherein: the transmitter is located at a first device; the receiver is located at a second device (transmitter and receiver are respectively interpreted as a first device and a second device, while nothing limits whether said first device and said second device are separated or connected by wire, or located in separate housings); at least one of the first device or the second device is a device having a single role in the system (for application purpose of Adib’s system, said transmitter or said receiver is having a single role for transmitting or receiving in the system); and the processor is further configured for changing one of the first device and the second device Official Notice is also taken).

To claim 18, Adib teach claim 17.
Adib teach wherein: at least one of the first device or the second device is communicatively coupled with at least one of: a wired network or a wireless network (as explained in response to claim 17 above); 
at least one of the first device or the second device comprises at least one of: an audible alarm generator, a dialogue generator, a conversation engine, a siren, a bell, a speaker, a status indicator, a pathway sound indicator, a location sound indicator, a light, a pathway light for safety, a colored light, an alarm light, a warning light, or a timed light (paragraphs 0123, 0125, 0131); and 
the processor is further configured for setting up the first device and the second device according to one of the following manners: the second device is set up before the first device, the first device is set up before the second device, or the first device and the second device are set up at the same time (inherent).

To claim 19, Adib teach claim 17.


To claim 22, Adib teach claim 21.
Adib teach wherein: at least one of the presentation, the reminder, the notification, the report, the dialog, the exchange, the interaction, or the mode is communicated to at least one of: a user device of a user, a smart phone of the user, a tablet of the user, a computer of the user, a smart speaker, a smart device with a display, a smart device with a speaker, a key fob, a smart watch, a smart wearable, a smart display, a smart appliance, a smart device, a smart smoke detector, a smart door bell, a smart TV, or a small surveillance camera (paragraph 0131, alert would obviously be sent to a reception device); and at least one of the reminder, the notification, the report, the dialog, the exchange, the interaction, or the mode is determined based on at least one .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-6, 8-15, 20, 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adib et al. (US2017/0074980).
To claim 3, Adib teach claim 2.
Adib teach wherein: the current operating mode is a user-away mode for monitoring the venue when a user of the system is not present in the venue (paragraph 0131, detect intruder); and 
the processor is further configured for: performing at least one of the following under the user-away mode, with the object being an intruder: configuring a sensitivity setting for monitoring the motion of the object, enabling or disabling at least one of: the transmitter or at least one other receiver of the system, configuring a time table for the user-away mode with respective configurations associated with respective time periods of the time table, configuring 
monitoring the TSCI and the STI for patterns pointing to a presence of the intruder; and 
configuring the response to comprise at least one of: sending a notification to a designated user, generating an alarm, generating an alarm animation, playing a warning message, conducting a dialog with the intruder, requesting the intruder to produce an identification of any authorized user, sounding a siren of the system, or securing the venue (paragraph 0131, send an alert).

To claim 4, Adib teach claim 2.
Adib teach wherein: the current operating mode is a user-in-venue mode for monitoring the venue when a user of the system is present in the venue (paragraph 0131, track human movement, wherein user may obviously be detected); and 
the processor is further configured for: performing at least one of the following under the user-in-venue mode, with the object being the user: configuring a sensitivity setting for monitoring the motion of the object, enabling or disabling at least one of: the transmitter or at least one other receiver of the system, configuring a time table for the user-in-venue mode with respective configurations associated with respective time periods of the time table, configuring parameters, thresholds and timings for the user-in-venue mode, configuring a method and a mode of notification for the user, or configuring the monitoring of the at least one aspect of the 
monitoring activities of the user in the venue based on the TSCI and the STI; and 
configuring the response to comprise at least one of: locating the user, monitoring movement of the user, monitoring at least one of: a daily routine, a habit or a behavior, of the user, monitoring any deviation from at least one of: the daily routine, the habit or the behavior, of the user, detecting an additional user, monitoring movement of the additional user, monitoring a behavior of the additional user, monitoring interaction between the user and the additional user, detecting dangerous motion of the user, detecting a fall-down motion of the user, monitoring a vital sign of the user, monitoring at least one of: a breathing or a heartbeat, of the user, monitoring a sleeping of the user, monitoring at least one of: a motion sequence, a dancing, an exercising, a pacing, a pause, or a resting, of the user, detecting a gesture of the user, conducting a dialog, an exchange or an interaction with the user, conducting a notification, a report or a reminder to the user, directing at least one user device to conduct the dialog, exchange, interaction, notification, report or reminder, generating at least one presentation or user-interface on the at least one user device in the dialog, exchange, interaction, notification, report or reminder, verifying a danger, a fall-down, an event, a situation, a condition, a gesture, a command of the user based on the dialog, exchange, or interaction, or communicating an information of the activities of the user to at least one of: another user, another user device of the another user, a server, a cloud server, a local server, a storage, a network storage, a distributed storage, a block chain, a database, or an analysis module (paragraph 0131, detect their presence, track their movements, and/or alert about their presence).


Adib teach wherein: the current operating mode is a vigilant mode for monitoring the venue when a user of the system is not present in the venue and the user does not want siren; and the processor is further configured for: performing at least one of the following under the vigilant mode, with the object being an intruder: configuring a sensitivity setting for monitoring the motion of the object, enabling or disabling at least one of: the transmitter or at least one other receiver of the system, configuring a time table for the vigilant mode with respective configurations associated with respective time periods of the time table, configuring parameters, thresholds and timings for the vigilant mode, configuring a method and a mode of notification for the user, or configuring the monitoring of the at least one aspect of the object to be associated with the vigilant mode; monitoring the TSCI and the STI for patterns pointing to a presence of the intruder, wherein the response comprises at least one of: sending a notification to a designated user, generating an alarm, generating an alarm animation, playing a warning message, conducting a dialog with the intruder, requesting the intruder to produce an identification of the authorized user, sounding a siren of the system, or securing the venue; and configuring the response to exclude at least one of: generating an alarm, generating an alarm animation, playing a warning message, conducting a dialog with the intruder, requesting the intruder to produce an identification of any authorized user, sounding a siren of the system, or securing the venue (applying explanation as to responses to claims 3-4 above, which would have been obvious to one of ordinary skill in the art to incorporate by design preference).

To claim 6, Adib teach claim 2.


To claim 8, Adib teach claim 2.
Adib teach wherein: the current operating mode is: (a) a user-challenge mode for monitoring the venue when the motion of the object is detected in the venue and the object is unidentified or (b) a user-interactive mode for monitoring the venue when the object is a user; and the processor is further configured for: configuring the response in the user-challenge mode to comprise at least one of: sending a notification to a designated user, generating an alarm, generating an alarm animation, playing a warning message, conducting a dialog with the intruder, requesting the 

To claim 9, Adib teach claim 2.
Adib teach wherein the processor is further configured for changing the current operating mode of the task from the operating mode to a different operating mode of the supported operating modes based on at least one of: a choice of a user of the system, a preference of the user, an input on a user device by the user, a selection on a user-interface (UI) by the user, a button press on the UI by the user, a verbal selection by the user, a presentation to the user, a presentation on the UI, 

To claim 10, Adib teach claim 9.
Adib teach wherein the processor is further configured for: associating at least one registered wirelessly detectable item with the system; generating at least one of: a query, a presentation, a notification, a dialog, an exchange, or an interaction in a user-in-venue mode, when no motion is detected for a period of time and none of the at least one registered wirelessly detectable item is detected, wherein the query is communicated to the user device to ask whether the user has an intent of switching to a user-away mode; and changing the current operating mode of the task from the user-in-venue mode to the user-away mode after the user confirms the switching or after the user fails to decline the switching within a time-out period (paragraph 0131, as explained in responses to claims 3-4 above, user-in-venue mode and user-away mode would be obvious to one of ordinary skill in the art to implement; despite of lack of disclosure, activating user-away mode based on lack of motion detection is a well-known practice in the art, which Official Notice is taken).

To claim 11, Adib teach claim 9.
Adib teach wherein the processor is further configured for: in a user-in-venue mode, changing the current operating mode of the task from the user-in-venue mode to a user-away mode after no motion is detected for a period of time (paragraph 0131, as explained in responses to claims 3-4 above, user-in-venue mode and user-away mode would be obvious to one of ordinary skill in the art to implement; despite of lack of disclosure, activating user-away mode based on lack of motion detection is a well-known practice in the art, which would have been obvious to one of ordinary skill in the art to implement by design preference, hence Official Notice is taken).

To claim 12, Adib teach claim 9.
Adib teach wherein the processor is further configured for: associating at least one registered wirelessly detectable item with the system; generating a notification, a greeting, a dialog, an exchange, an interaction, or a presentation to welcome the user in a user-away mode, when any of the at least one registered wirelessly detectable item is detected; and changing the current operating mode of the task from the user-away mode to a user-in-venue mode, when any of the at least one registered wirelessly detectable item is detected (paragraph 0131, as explained in responses to claims 3-4 above, user-in-venue mode and user-away mode would be obvious to one of ordinary skill in the art to implement; despite of lack of disclosure, activating user-away mode based on lack of motion detection is a well-known practice in the art, which would have Official Notice is taken).

To claim 13, Adib teach claim 9.
Adib teach wherein the processor is further configured for: when a motion is detected in a user-away mode, waiting for a predetermined time period before raising an alarm (paragraph 0131, despite of lack of disclosure, predetermined waiting time period before raising an alarm is a well-known practice in the art, which would have been obvious to one of ordinary skill in the art to implement to confirm detection, hence Official Notice is taken).

To claim 14, Adib teach claim 9.
Adib teach wherein the processor is further configured for: when the user chooses to switch the current operating mode from a user-in-venue mode to a user-away mode, waiting for a predetermined time period before changing the current operating mode to the user-away mode (paragraph 0131, as explained in responses to claims 3-4 above, user-in-venue mode and user-away mode would be obvious to one of ordinary skill in the art to implement; despite of lack of disclosure, setting a gap time period between operating mode change is a well-known practice in the art, which would have been obvious to one of ordinary skill in the art to implement to prevent false operation, hence Official Notice is taken).

To claim 15, Adib teach claim 9.
Adib teach wherein the processor is further configured for: when the user chooses to switch the current operating mode from a user-in-venue mode to a user-away mode but fails to leave the Official Notice is taken).

To claim 20, Adib teach claim 1.
Adib teach wherein: the venue comprises at least one of: a floor of a multi-floor structure, a plurality of floors of the multi-floor structure, an interior space of a structure, or an immediate neighboring exterior space of the structure (paragraph 0077, a room); and the processor is further configured for: generating a presentation related to the monitoring for a user-interface (UI) of a user device of a user of the system; and obtaining a user input from the user via the UI (despite of lack of description, having UI to present monitoring result and accepting user input via said UI are well-known to any system with user interaction capability in the art, which would have been obvious to one of ordinary skill in the art to incorporate for user accessibility, hence Official Notice is taken).

To claim 25, Adib teach claim 1.
Adib do not expressly disclose teach wherein the processor is further configured for: generating a super user (SU) account for a SU to control and manage the system with highest authority levels and rights; generating a plurality of regular user (RU) accounts each for a respective RU to However, giving user control to program different tasks to a monitoring system based on respective authority level is a well-known practice in the art, which would have been obvious to one of ordinary skill in the art to incorporate to provide user control, hence Official Notice is taken.

To claim 27, Adib teach claim 1.
Adib teach wherein the processor is further configured for: computing a location of the motion of the object based on the TSCI and the STI; determining, based on the TSCI and the STI, whether there is object motion in real time (paragraph 0126); and generating a presentation of a history, a trend or a temporal summary of at least one of: the STI, the task or the response, the monitoring of the motion, a location of the motion, a motion analytics computed based on the STI or the TSCI, associated with a time period (despite of lack of disclosure, generating a presentation is a well-known in the art for practice in user interactive system, which would have been obvious to one of ordinary skill in the art to incorporate for user interaction, hence Official Notice is taken).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        December 28, 2021